ORDER
PER CURIAM.
Janet Candela (Movant) appeals the judgment denying her Rule 29.15 motion for post-conviction relief as untimely. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).